IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION
TIMOTHY ERIC RITESMAN, No. CV 21-27-H-SEH
Plaintiff,

vs. ORDER

STATE OF MONTANA; MISSOULA
COUNTY; and JENNIFER CLARK,

Defendants.

 

 

Plaintiff Timothy Eric Ritesman (“Ritesman”), a state prisoner proceeding
pro se, has moved to proceed in forma pauperis under 42 U.S.C. § 1983
challenging a prosecutor’s decision to charge him for a misdemeanor, conviction
for which the Montana Supreme Court later vacated.!
I. Motion to Proceed In Forma Pauperis
Ritesman is unable to pay the full filing fee at this time.? His motion to
proceed in forma pauperis will be granted.? He must, however, pay the mandatory

$350.00 filing fee in installments from his inmate trust account, consisting of 20%

 

' Doc. 2 at 1.
2 Docs. 1 and 4.

3 See 28 U.S.C. § 1915(a)(1).
of each month’s deposits if the account balance is at least $10.00.*
II. Screening

The Court will liberally construe pleadings filed by Ritesman and will
extend an opportunity to amend if appropriate.° The complaint will be reviewed to
determine whether it fails to state a claim on which relief may be granted® and will
be dismissed if pleading defects cannot be cured by amendment.’

Ill. Allegations of the Complaint

Ritesman’s complaint arises from a criminal case in Montana’s Fourth
Judicial District Court, Missoula County, which charged Ritesman with partner or
family member assault. When he appeared on the charge, the court ordered, as a
condition of release, that he not have any contact with the victim. A subsequent
encounter between the Ritesman and the victim resulted in Ritesman being charged
with felony aggravated assault and with a misdemeanor violation of a previously

issued release/no-contact order. He was found guilty of both offenses by jury trial.?

 

498 U.S.C. §§ 1914(a), 1915(b)(1), (2), (4); Bruce v. Samuels, 577 U.S. 82, 84 (2016).

> Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam); Akhtar v. Mesa, 698 F.3d
1202, 1212 (9th Cir. 2012).

6 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(a), (b)(1).
728 U.S.C. §§ 1915(e)(2), 1915A(b).
8 State v, Ritesman, 2018 MT 55.

9 Id. at FJ 2-6, 10.
The Montana Supreme Court, on appeal from the convictions, held that the
misdemeanor pretrial release/no-contact order had not been “issued under”
Montana Code § 45-5-209, as required by that statute. The misdemeanor
conviction was vacated.'° Ritesman alleges, in this action, that the prosecutor
Jennifer Clark, Missoula County, and the State of Montana, are all liable for
damages he suffered from the erroneous misdemeanor charge.!!

IV. Analysis
A. State of Montana

The State of Montana is not a “person” within the meaning of § 1983.'2 No

claim for relief under 42 U.S.C. § 1983 against the State can be sustained.
B. Fourth Amendment

Ritesman alleges Clark committed perjury by filing the misdemeanor charge
and that his arrest on that charge violated the Fourth Amendment’s protection
against unreasonable seizures. He does not, however, contest the existence of
probable cause to support the felony charge of aggravated assault and does not

contest that his arrest warranted filing of the felony aggravated assault charge. He

 

10 14.4 18.
'! Doc, 2 at 2-3.

12 See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989).

3
has not properly alleged that his arrest violated his Fourth Amendment rights.
C. Due Process

Ritesman alleges that Clark violated his Fourteenth Amendment right to due
process’? and asserts that Clark’s “perjury” subjected him to “conviction.”!4 At
trial, Clark acted as an advocate, and not as a complaining witness. She is entitled
to absolute immunity against this claim."

The substantive component of the Due Process Clause bars government
action that is “clearly arbitrary and unreasonable, having no substantial relation to
the public health, safety, morals, or general welfare.”'® However, no Due Process
Clause violation against Missoula County has been stated.!”

In Ritesman’s case, the Montana Supreme Court held that the release/no-
contact order that did not comply with Montana Code § 45-5-209(5) and that did

not refer to § 209 was not “issued under” § 209.'8 No previous decisions in support

 

3 Doe. 2 at 1.
'4 Td. at 2.
15 See, e. g., Imbler v. Pachtman, 424 U.S. 409, 427-28 (1976); see also supra n.12.

16 Euclid v. Ambler Realty Co., 272 U.S. 365, 395 (1926); see, e.g., County of
Sacramento v. Lewis, 523 U.S. 833, 840 (1998); Washington v. Glucksberg, 521 U.S. 702, 719
(1997).

7 See, e.g., Leatherman v. Tarrant County Narcotics and Intelligence Coord. Unit, 507
USS. 163, 166 (1993).

18 Ritesman at q 13-18.
of the ruling on that issue were cited by the Montana Supreme Court. This Court
has found none. In the absence of pre-existing binding or at least persuasive
authority from the Montana Supreme Court, a reasonable interpretation of § 45-5-
209 could not have been said to be “clearly arbitrary and unreasonable” or to have
deprived the defendant of due process.

Ritesman has made no assertion that would allow the Court to conclude that
the misdemeanor prosecution was unreasonable under MCA § 45-5-209(1),'?
which authorizes state courts to issue “a standing no contact order” to be served on
defendants upon arrest for partner or family member assault (“PFMA”).”°
Additionally, MCA § 45-5-209(7) authorizes a court to issue a no-contact order “at
the time of the defendant’s arraignment or at any other appearance of the
defendant”?! and requires that such a no-contact order be “in writing” and “given
to the defendant when it is issued.” However, MCA § 45-5-209(5) does require

“(t]he court order must state” that violating it is a criminal offense.”

 

19 Td. at FJ 15-17.

20 Mont. Code Ann. § 45-5-209(1).
21 Mont. Code Ann. § 45-5-209(7).
22 Iq.

23 See id. § 209(5).
MCA § 45-5-209 addresses no-contact orders in PFMA cases. A reasonable
person, absent any precedent stating otherwise, could believe that a no-contact
order, issued in a PFMA case, even if it did not mention or specifically comply
with MCA § 45-5-209, was issued under that statute. Although the lower court’s
interpretation of MCA 45-5-209 proved to be wrong, it was not arbitrary or
unreasonable. Ritesman’s conviction at the trial level under MCA § 45-5-209 did
not violate the Due Process Clause.

D. State Law

Ritesman alleges violation of his rights under State law. Section 1983 does
not provide a cause of action for state law violations.”* Jurisdiction over any state
law claims is declined.”°

V. Conclusion

The facts as alleged do not violate Ritesman’s constitutional rights.
Amendment will not cure the defects. The Montana Supreme Court’s dismissal of
the misdemeanor conviction for failure to comply with MCA § 45-5-209 fully

addressed and resolved questions related to the lower court’s erroneous release/no-

 

24 See, e.g., Galen v. County of Los Angeles, 477 F.3d 652, 662 (9th Cir. 2007).

25 28 U.S.C. § 1367(c)(3).
contact order. Further review of the dismissal of the misdemeanor conviction is not
warranted.”

ORDERED:

1. Ritesman’s Motion and Affidavit to Proceed Without Payment of Filing
Fee for a § 1983 Claim?’ is GRANTED.

2. The complaint”® is DISMISSED for failure to state a claim.

3. The clerk shall enter, by separate document, a judgment of dismissal.

4, Leave to amend is denied.

5. The Court CERTIFIES that appeal would not be in good faith.

DATED this sti, of July, 2021.

any
E. Haddon

United States District Court

 

26 Fed. R. App. P. 24(a)(3)(A), (4)(B).
27 Doc. 1.

28 Doc. 2.
